Citation Nr: 1543431	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-40 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1948 to June 1954.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 rating decision by the Oakland, California Regional Office (RO), which denied the appellant's attempt to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  She perfected a timely appeal to that decision.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied the claim for service connection for the Veteran's cause of death; the Appellant did not appeal, nor was new and material evidence received within one year.

2.  The additional evidence received since the November 2004 RO decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.

3.  The Veteran died in August 2003, due to chronic obstructive pulmonary disease (COPD) as the immediate cause of death, and diabetes mellitus, hypertension as the contributory causes of death.

4.  At the time of the Veteran's death, service connection was in effect for: traumatic arthritis, right shoulder, postoperative dislocation; postoperative scrotal varicosities; scar, right ring fingertip, status post crush injury; fracture, right fifth metacarpal; and shell fragment wound scar, left leg.

5.  None of the disabilities causing or contributing to the Veteran's death were present in service or within a year following discharge from service, and they are not shown to be related to service.

6.  The Veteran's service-connected disabilities did not cause or materially and substantially contribute or combine to cause death, or aided or lent assistance to the production of death.


CONCLUSIONS OF LAW

1.  The November 2004 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the instant case, the Board finds that the appellant was fully apprised of the evidence required to substantiate her claim of service connection for the cause of the Veteran's death via letter dated in July 2004.  Specifically, the letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, in addition to the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The letter also provided the appellant with the notice elements required by Dingess for how VA determines disability ratings and effective dates, and the appellant was advised with respect to the three required notice elements as mandated by Hupp, supra.  

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  RO has obtained VA and private medical records, as well as the Veteran's death certificate.  All available evidence pertaining to the appellant's claim has been obtained.  The Board notes that some of the Veteran's service treatment records (STRs) are missing.  In cases where the Veteran's STRs are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained, or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

Review of the record indicates that an April 1986 letter notified the Veteran that his records were fire-related and provided the Veteran with a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.   It does not appear that the Veteran provided the AOJ with any treatment information.  Additionally, a January 2007 letter from the National Personnel Records Center to the Appellant indicates that the Veteran's records were destroyed in the 1973 fire.  Having reviewed the record evidence, the Board finds that it is reasonably certain that the Veteran's STRs have been lost, and further efforts to obtain them would be futile.

A VA opinion was not obtained in conjunction with the appellant's claim, and the Board finds that an opinion is not "necessary to substantiate the claimant's claim for a benefit."  The Federal Circuit held in DeLaRosa v. Peake, 515 F.3d 1319, 1322   (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), that 
38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this regard, as discussed below, there is no competent and probative evidence of record indicating that the Veteran's COPD, coronary artery disease, hypertension, or diabetes mellitus was related to his active service or his service-connected disabilities, or that his service-connected disabilities played any other causal role in his death.  There is competent medical evidence attributing the Veteran's death to non-service-connected COPD and coronary artery disease, diabetes mellitus, and hypertension as contributing factors.  Thus, the Board finds that a medical opinion is not necessary to substantiate the DIC claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The RO denied service connection for cause of the Veteran's death in a November 2004 rating decision, finding that there was no evidence that the Veteran's contributing causes of death were related to military service.  The Appellant did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the November 2004 decision became final.  See 38 U.S.C.A. § 7105(d)(3) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the November 2004 denial of the Appellant's claim includes a March 2003 treatment record pertaining to the Veteran's contributory causes of death, as well as a March 2009 statement from the Appellant regarding the onset of the Veteran's treatment for COPD.  This evidence is not cumulative and redundant of the evidence already of record.  It is also material, as it provides additional probative evidence of the history of the Veteran's contributory causes of death.  As noted above, the lay statements are presumed credible for the purpose of determining whether the claim should be reopened.  For these reasons, the Board finds that the additional evidence received since the November 2004 decision is new and material to reopen service connection for cause of the Veteran's death.  38 C.F.R. § 3.156. 

Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).

Contributory cause of death is inherently not one related to the principal cause. In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

The Veteran died in August 2003.  According to his death certificate, his death was caused by COPD.  Contributing factors of death included diabetes mellitus, coronary artery disease, and hypertension.  At the time of his death, the Veteran was service-connected for the following disabilities: traumatic arthritis, right shoulder, postoperative dislocation; postoperative scrotal varicosities; scar, right ring fingertip, status post crush injury; fracture, right fifth metacarpal; shell fragment wound scar, left leg.

As noted above, most of the Veteran's STRs are missing.  However, a June 1954 separation examination report indicates that clinical evaluation of the lungs and chest, heart and vascular system were normal.  Further, in the Veteran's June 1954 claim for compensation, he did not list treatment for a respiratory or cardio-vascular renal disorder.

Following service, treatment records dating from 1960 to 1999 are silent for complaints of, or treatment for, COPD, coronary artery disease, diabetes mellitus, and hypertension.  However, a July 2000 VA treatment record noted a history of diabetes mellitus, COPD, and asthma.  In April 2001, a pulmonary function test showed severe COPD.  During an October 2001 cardiology consult, the Veteran reported that he had a history of emphysema for 10 years.  He also reported diabetes and hypertension since 1998.  In March 2002, the Veteran reported that he had a history of smoking, and quit 10 years prior.  During December 2002 VA treatment, the Veteran reported he "thought [he] was going to die last night due to difficulty breathing."  His medical history included a diagnosis of diabetes mellitus in 2000 and hypertension in 2001.  In March 2003, the Veteran presented to a private hospital with complaints pertaining to his chronic lung disease.  The Veteran reported that he had quit smoking in 1990, and at the time told he had emphysema from his smoking.  

A 2009 statement from the Appellant indicates that the Veteran was started on oxygen in February 1992.  He had shortness of breath on exertion and walking.  He only had diabetes the last 5 to 6 years of his life.

Based on the foregoing, the Board finds that service connection for the cause of the Veteran's death is not warranted.  There is no competent evidence of record suggesting a possible relationship between the Veteran's service-connected disabilities with his cause of death.  As noted above, the death certificate listed the Veteran's primary cause of death as COPD and contributing causes of death as diabetes mellitus, coronary artery disease, and hypertension.  There is no medical evidence of record that contradicts this.

In regards to the contributing disorders of COPD, coronary artery disease, diabetes mellitus, and hypertension, STRs do not reflect complaints or findings of any of these conditions, and he is not shown to have had any cardiovascular-renal disease manifested within a year of his discharge in June 1954.  Although the Veteran sought treatment for multiple disabilities since service, the earliest indication of any of these disabilities is in 1990, over 35 years after separation from service.  As noted above, the Veteran indicated that he was diagnosed with a respiratory disability in 1990, which the physician attributed to his history of smoking.  

The Board also notes that, to the extent the Veteran's death was caused by tobacco use and that such use may have been related to military service, injury or disease attributable to a veteran's use of tobacco products during service will not be considered service connected for claims received after June 9, 1998.  See 38 C.F.R. § 3.300 (2015).

The Board is sympathetic to the appellant's belief that the death of the Veteran is related to his service.  However, the appellant is not competent to establish a relationship between the Veteran's disabilities at death and his service as these determinations fall outside the realm of common knowledge of a lay person in this case as the pertinent questions are a medically complex.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, a plausible theory of the claim has not been offered by the appellant or the representative.

In sum, the competent and credible evidence of record against the Appellant's claim outweighs that in favor of a finding that a service-connected disability caused or contributed to the Veteran's death or that his death is related to service.  The preponderance of the evidence is against the claim, there is no doubt to be resolved; and service connection for cause of death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the appeal to reopen service connection for cause of the Veteran's death is granted.

Service connection for the cause of the Veteran's death is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


